DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        TIMOTHY SARANIE,
                            Appellant,

                                   v.

          PROF-2013 LEGAL TRUST, by U.S. Bank National
              Association as Legal Title Trustee, et al.,
                             Appellees.

                             No. 4D16-3715

                         [November 2, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Kathleen D. Ireland, Judge; L.T. Case No. CACE
10040340 (11).

  Andrew M. Schwartz of Andrew M. Schwartz, P.A., Boca Raton, for
appellant.

  Elizabeth A. Henriques of Liebler Gonzalez & Portuondo, Miami, for
appellee Prof-2013 Legal Trust.

PER CURIAM.

  Affirmed.

CIKLIN, KLINGENSMITH, JJ., and BELANGER, ROBERT E., Associate Judge,
concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.